ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that THOMAS F. MILITANO of NEWTON, who was admitted to the bar of this State in 1991, should be disciplined for violating RPC 1.2(e) (failing to advise client that the requested assistance is not permitted by the Rules of Professional Conduct or other law), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Court having determined that a reprimand is the appropriate discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that THOMAS F. MILITANO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.